DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
Regarding Claim 1, Kim (US 20140263643), Kovacic (US 2018/0227019), Kesler (US 2017/0098149), and Udengaard (US 2019/0331777) do not teach, alone nor in combination, the combination of:
activating the passive communication mode in the transaction terminal for a first time range in order to establish a passive communication of the transaction terminal with a mobile active device possibly located within communication range;
activating the active communication mode in the transaction terminal for a second time range in order to establish an active communication of the transaction terminal with a passive mobile device possibly located within communication range, if communication with a mobile active device was not established in the first time range;
characterized by the following further process steps:
detecting a carrier signal of a mobile active device possibly located outside the communication range during the first time range as well as during a third time range;
remaining in the passive communication mode of the transaction terminal for the third time range, if the carrier signal of the mobile active device has been detected in order to establish a passive communication of the transaction terminal with the mobile 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648